IT OF APPEALS
                                                          12        ippeals District




                                                                             FILE COPY



         RE:    Case   No.       15-0117                           DATE:       2/18/2015
         COA #:     12-14-00329-CV                TC#          2014C-0144
STYLE: IN      RE   LAZY     W    DISTRICT      NO.   1


     A petition for writ of mandamus, as styled above,
was today received and filed in the Supreme Court of
Texas.




                                  MS.   CATHY    S.   LUSK
                                  CLERK, TWELFTH COURT OF APPEALS
                                  1517 WEST FRONT, SUITE 354
                                  TYLER, TX  75702